GOLDBERG, Circuit Judge,
concurring in part and dissenting in part:
I am in complete agreement with much of my brethrens’ thorough, scholarly, and meticulous opinion. The Majority has resolved many of the complex legal and factual problems presented by this protracted litigation, setting the stage at long last for *831a final resolution of the parties’ claims. However, one aspect of the Majority’s Opinion compels my dissent. The Majority has affirmed the district court’s decision to exclude black males from the plaintiff class,1 without however, permitting notice of their exclusion and in spite of a finding that black males had been the victims of unlawful discrimination. I believe that on this record, denial of relief to black males is fundamentally unfair and erroneous as a matter of law. Therefore, I must respectfully dissent.
I. PROCEDURAL HISTORY
A. Proceedings in the District Court:
This class action was initially brought by three named plaintiffs, (two black females and one black male) on behalf of the black employees and job applicants at Travenol Laboratories. Plaintiffs alleged that the defendant corporation’s employment practices were racially discriminatory and violative of Title VII.
On November 16, 1972, the trial court conditionally certified and defined the plaintiff class to include all black Travenol employees and job applicants. On May 1, 1973, Willie Mae Payne, a black female and a class representative, amended her complaint to include charges of gender based discrimination in addition to her original claim of racial discrimination. The following week, James Williams, the sole male class representative, chose to withdraw from the case, citing “religious views.”
With the addition of the sex discrimination claim, and with the sole male class representative out of the case, defendant Travenol moved that the plaintiff class be narrowed to include only black females. The district court was of the opinion that a conflict between the objectives of black males and black females might develop in the litigation and that therefore black females could not adequately represent black males. Accordingly, on December 20, 1974, the trial court conditionally granted defendant’s motion and excluded black males from the plaintiff class. However, no notice was ever sent to inform the black male class members that their named representative had left the ease and that henceforth they would be excluded from the action.
The case went forward to a trial on the merits, with the plaintiff class certified to include only black women. Following a trial on the issue of liability, the district court made findings of fact and conclusions of law. The trial court found, inter alia, that Travenol had been guilty of both gender and race discrimination in hiring and promotion. Based on the evidence introduced at trial, the district court found that black females and black males had been the victims of unlawful discrimination.
Following the trial, counsel for plaintiffs renewed their request that the plaintiff class be broadened to once again include black males. However, in an order issued December 8,1976, the trial court reaffirmed its earlier ruling on class certification. Citing the supposed conflict between the interests of black males and females, the district court persisted in its ruling that black females could not adequately represent a class which included black males.2 Finally, on January 24, 1979, the district court entered an order once more declining to make any change in the plaintiff class.
B. Plaintiff’s Arguments on Appeal:
Plaintiffs now appeal from the district court’s ruling regarding the scope of the plaintiff class. Plaintiffs argue: (1) that the trial court initially erred in refusing to allow a black female to represent black males in this class action; (2) that insofar as the black female class representatives successfully established that Travenol had discriminated against both black females *832and males, the trial court erred in its post-trial rulings denying relief to black males; and (3) that in any event the trial court erred in refusing to notify absent black male class members that their sole representative had withdrawn from the suit and that henceforth they would be excluded from the action.
C. The Majority Opinion :
The Majority holds that the district court did not abuse its discretion in making its pretrial decision to exclude black males from the plaintiff class. The Majority also holds that the district court was not required to inform absent class members that their sole representative had withdrawn from the action and that henceforth they would be excluded from the case.
D. This Dissent:
As I have stated at the outset, I enthusiastically concur with much of the Majority’s careful and thoughtful decision. Thus, it is only with great hesitation that I must register my disagreement with one part of this otherwise exemplary opinion. I believe the district court committed two analytically distinct errors in excluding black males from the plaintiff class. First, the district court should not have excluded black men from a class represented by black women on the grounds of a potential conflict of interest which in fact never materialized. Second, even if the district court was correct in its theory that black women could not represent black men, the district court erred in failing to inform the absent class members that their sole representative had withdrawn from the suit and they would be excluded from the action.
Each of these errors, standing alone, mandates that the district court’s decision on exclusion of black males be reversed and remanded with instructions to rectify these mistakes.
II. EXCLUSION OF BLACK MALES FROM THE PLAINTIFF CLASS: ANOTHER VIEW
A. The Pretrial Ruling:
The Majority Opinion focuses upon the district court’s pretrial decision to exclude black men from the plaintiff class. The Majority treats this decision as one within the trial court’s “discretion” and concludes that the district court did not abuse its discretion in excluding black males. I do not believe that the district court’s ruling should be examined under the “abuse of discretion” standard of review. It is true that “[wjhen based upon facts aduced at an evidentiary hearing,” a district court’s decision as to the scope of a class is reviewable only for abuse of discretion. McGowan v. Faulkner Concrete Pipe Co., 659 F.2d 554, 559 (5th Cir. 1981). However, class certification decisions made without the benefit of such a factual record are accorded less deference. See Guerine v. J & W Inv., Inc., 544 F.2d 863, 864-865 (5th Cir. 1977); Jones v. Diamond, 519 F.2d 1090, 1099 (5th Cir. 1975); Boggs v. Alto Trailer Sales, Inc., 511 F.2d 114, 117 (5th Cir. 1975).
In this case, the district court did not consider any testimony or evidence bearing on the existence of an actual antagonism between male and female class members.3 Because the trial court did not rely upon live testimony or evidence, we can only assume that the trial court was of the opinion that there was an inherent conflict between the interests of black males and fe*833males and that a black female could not adequately represent black males during any phase of the trial. I believe that this was a conclusion of law, and is reviewable as such.
The trial court’s decision to exclude black men was based on a mere hypothesis that a conflict might develop between male and female class members if females were allowed to compete with males for the better paying jobs of material handler. This is not a case where the testimony of the named plaintiffs revealed identifiable antagonism toward other class members.4 Thus, I believe that this is a case of mere possible and not actual conflict.
Not only was this a case of mere potential conflict, upon careful examination it is clear that the conflict itself is in large part illusory, since the district court’s fear of potential conflict among class members was premised upon an erroneous understanding of Title VII law.
In ruling that black men would be excluded from the plaintiff class, the district court reasoned that plaintiffs would try to prove at trial that women were disproportionally excluded from the better-paying material handler jobs. Therefore, the court concluded, women could not represent any black males ... “who may have an interest in retaining their jobs as material handlers.” (Emphasis added) ante, at 809, The trial court apparently assumed that black women plaintiffs would seek to take material handler jobs away from black men who held those positions. This assumption is incorrect. A remedial order could only affect future job placements; it could not remove incumbent material handlers from their jobs. See United States v. Hayes International Corporation, 456 F.2d 112, 118 (5th Cir. 1972); Local 189, United Papermak. & Paperwork v. U. S., 416 F.2d 980, 988-989 (5th Cir. 1969).5 Thus, there would be no conflict between the interests of black females who might seek future positions as material handlers and that of black males already holding the jobs. n.8.
In fact, the only potential conflict I can find in this case is that of competition between black males and females seeking material handler jobs. However, the “conflict” among these class members is indistinguishable from the conflicts inherent in any Title VII class action. Whenever a Title VII plaintiff class prevails, the class members are thrown into competition with one another, as well as with non-class members, for a limited number of jobs. However, as the Majority acknowledges, this Court has consistently rejected the contention that job competition among class members creates a conflict sufficient to defeat class certification under F.R.Civ.P. Rule 23. See, ante, at 810, n.10.6 To hold otherwise *834would effectively destroy the class action as a procedural device for enforcing Title VII rights, for it is impossible to imagine a Title VII class action that does not involve a potential conflict among class members at the relief stage of the litigation.7
The inevitability of conflict among Title VII class members over forms of relief should not be a cause for alarm. Rather than dictating the downfall of class actions, such conflict has given rise to the bifurcated Title VII suit. In a bifurcated Title VII action, such as the instant case, there is a trial phase followed by a remedial phase. At the trial stage, the defendant’s liability to the class as a whole is adjudicated by the class representative. At the remedial stage, the class members’ claims for back pay, constructive seniority, and preferential hiring are resolved on an individual basis. As Judge Medina explained in that granddaddy of all class actions, Eisen v. Carlisle & Jacquelin, 391 F.2d 555, 556 (2d. Cir. 1968):
“Potential rivalry between class members after an initial finding of liability can be adequately handled since the rule [Rule 23] gives a court the power to divide the class into appropriate subclasses or to require the members to bring individual suits for damages.”
Competition among class members for limited jobs will not affect the adequacy of representation at the initial liability stage of the trial, since the class representative is concerned with establishing a general right to relief on behalf of all class members. Once the class representative proves that defendant’s practices violated Title VII, each individual class member may come forward to establish his or her right to back pay, constructive seniority or preferential hiring. Conflicting interests among class members, i.e. competition for the same job, are taken into account in formulating relief. Thus, competition among class members can be handled on a case-by-case basis. In a bifurcated Title VII suit, such competition at the relief stage need not detract from the named plaintiff’s ability to adequately represent all class members at the liability stage.
In fact, it is only through the procedural device of a class action that the competing claims of Title VII plaintiffs can be equitably resolved. The very purpose of a class action is to gather before the court all parties entitled to relief. When all are assembled, the court can distribute relief fairly among the class members rather than awarding relief to any one plaintiff at the expense of other similarly injured individuals. See “Developments in the Law — Class Actions,” 89 Harv.L.Rev. 1318, 1366-1367 (1976) (discussing the “limited fund” theory of class actions).
As will be discussed more fully infra, the district court in this case specifically found that black males, as well as females, were the victims of unlawful discrimination. However, as a consequence of the Majority’s decision, the Magistrate is now actually forbidden to consider the interests of black men in designing those portions of his proposed order which deal with individualized relief.8 Because all the parties entitled to relief were not gathered together in this one action, the trial court is now unable to equitably distribute the limited available *835relief in the remedial phase of the litigation.9
Finally, the Majority justifies the exclusion of black males from the class as necessary to vindicate the black males’ right to be represented with “undivided loyalty” by “a class representative who is free from a desire to prove a claim that will impair their, interests.” Ante at 811.
The Platonic ideal of adequate representation is realized when one attorney zealously represents the individual interests of one client. Every class action is necessarily a departure from this ideal. In a class action, attorneys advocate several interests which are common to all class members. Therefore, no one class member’s interests are ever represented with “undivided loyalty”: counsel’s loyalty is necessarily owed to the goals shared by the class as a whole.
Under this system of advocacy, there is always the danger that a class attorney will not urge all class members’ interests with equal vigor. This possibility exists even in the most homogeneous of classes. For instance, as a matter of trial strategy, an attorney may choose to press the claims which are easiest or least expensive to prove, ignoring others.10 Or, an attorney may advocate the named plaintiff’s interests more strongly than the interests of absentees.11 However, the ever-present possibility of less than vigorous representation of some class members’ claims has not necessitated abandonment of the class action as a procedural device for vindicating rights. Instead, the trial judge presiding over a class action is charged with the duty to protect the interests of absentees by monitoring the adequacy with which their interests are represented throughout the litigation. If at trial the class attorney does not fulfill his or her duty to adequately represent all class interests, the trial court may at that time decertify the class. Ante at 811.
In this case, plaintiffs’ attorneys sought to prove both race and sex discrimination. Of course, there was a possibility that counsel might concentrate on proving sex discrimination, leaving the class members’ race discrimination claims to languish unproven. In that event, it would be the trial court’s duty to decertify the class, so that black men would not be bound by the judgment. However, until class counsel actually proved, by their trial performance, that they would not represent both race and sex claims with equal vigor, there was no inherent reason to assume inadequate representation of black males’ interests.
Moreover, I fail to see how a black female class representative had any desire to prove a claim that would impair the interests of black males, as the Majority implies. True, female-plaintiffs sought to prove that they were denied material handler positions on the basis of their sex.12 But females also sought to prove that all blacks, male and female, were discriminated against on the basis of race in both hiring and assignments. Even if it were established that black females were doubly disadvantaged on the basis of both race and sex, it would not follow that females were thereby entitled to “double relief.” Instead, both black men and women would be entitled to the same relief. Under Title VII-, black males and females would have a right to remedies, such as back pay and constructive seniority, sufficient to compensate them for periods of time in which they were denied jobs they *836would have occupied but for discrimination, either race or gender-based. See note 5, supra. Surely, female class members are not entitled to more back pay or seniority because defendant discriminated against them on two of the grounds proscribed by Title VII, rather than just one. Therefore, I do not see how females’ claims of sex discrimination could impair the interests of black males.
I do not take the position that there could never be a case in which proof of some class members’ claims might impair the interests of others. When one group of class members seeks relief which is substantively different from that sought by the class representative, the named plaintiff is not an adequate representative for the dissenting group’s interests. An example is provided by school desegregation class actions, involving groups of black parents who are opposed to the relief sought by the class representative. While the class representative typically seeks desegregation through busing, the dissenting group may oppose busing and advocate instead other court-ordered programs which focus on educational improvement. See, e.g., Tasby v. Wright, 520 F.Supp. 683, 732-733 (N.D.Tex.1981). See generally Bell, “Serving Two Masters”: Integration Ideals and Client Interests in School Desegregation Litigation,” 85 Yale L.J. 740 (1976). Under these circumstances, dissenting groups should be allowed to intervene in order to urge their separate interests. See Tasby v. Wright, supra at 689-90.
The case of Bailey v. Ryan Stevedoring Co., Inc., 528 F.2d 551 (5th Cir. 1976) is illustrative of a fundamental conflict among class members over the relief sought in an action brought to redress Title VII violations. In Bailey, three blacks brought a class action seeking inter alia an injunction ordering integration of racially segregated local stevedoring unions. 204 of the 280 members of the black union signed a petition stating they did not wish the named plaintiffs to represent them, since the union members did not want to dilute their strength by integrating with a white local. Bailey v. Ryan Stevedoring Co., Inc., supra at 553. Accordingly, this Circuit upheld the district court’s decision to deny class certification on the grounds that the three named plaintiffs could not adequately represent the majority of class members’ interests. Id..
In this case, there was no such conflict of interest over the fundamental goals of the litigation. Both black men and women sought to establish that defendant Travenol’s employment practices violated Title VII. Both black men and women sought injunctive relief prohibiting further illegal practices, as well as individual relief to compensate for past instances of discrimination.
In sum, the district court erred in holding that, as a matter of law, the “inherent” conflicts of interest between black male and female class members rendered the latter inadequate representatives of the former’s interests. Conflicts of interest between class members for a limited “fund” of relief are inherent in every Title VII class action. Also inherent in the class action system of advocacy is the possibility that class counsel might not represent all claims with equal vigor. If these types of conflicts sufficed to defeat class certification, there could be no class actions. However, instead of sounding the death knell for this useful procedural device, the courts have developed new doctrines to protect class members from conflicts which could be inimical to their interests. A duty has devolved upon the trial court to monitor the adequacy with which all class members’ interests are represented throughout the trial. If conflicts actually develop, the trial court may create sub-classes, allow intervention, or in extreme cases, decertify the class. But exclusion of black males from the class in this case surely cannot be justified on the basis of the precise type of inter-class conflict which is inherent, but tolerated, in every Title VII class action.
There was no disagreement between black men and women as to the outcome of this case: both groups sought to prove that defendant had discriminated against them in violation of Title VII; and that accord*837ingly, they were entitled to appropriate relief. There was no reason, based on the law in this Circuit, why a black female could not represent all black employees in their mutual jihad against Travenol Laboratories.
B. The Post-Trial Exclusion of Black Males From the Plaintiff Class:
The district court justified its pretrial decision to exclude black males from the plaintiff class on the grounds that a conflict of interest might develop during litigation. For the reasons I have set forth in Part HA, I believe that this decision was erroneous as a matter of law. However, whatever justification there might be for the pretrial class certification decision, the trial court’s post-trial order denying relief to black males cannot be sustained.
In considering the class representatives’ claims that defendant Travenol discriminated on the basis of both race and sex, the district court necessarily reviewed evidence bearing on the effect of Travenol’s policies on blacks. However, the district court did not confine itself to an examination of evidence bearing upon discrimination against black women. Instead, the court specifically found that Travenol’s hiring policies, educational requirements, failure to post job vacancies, and system of promotion adversely affected all blacks.13 In some cases, the findings were actually broken down to show the specific effect of discriminatory policies on black men.14 Thus, although black males were excluded by pretrial order from the class of plaintiffs bringing this action, the district court proceeded to try the case and make findings predicated on the assumption that black men were properly included in the class. In doing so, the district judge quite properly exercised his duty to monitor the class representative and to protect the interests of absentees.
After trial, however, the district judge refused to modify his original definition of the class.15 Instead of redefining the class to include black males, the district judge, in his Order of December 8, 1976, reiterated the class definition given in his pretrial order, without, however, providing any new explanation for this decision.16 In view of the district court’s finding that black males had indeed been the victims of unlawful racial discrimination, the December 8, 1976 decision was completely unjustified and should be reversed.
The district court’s rationale for continuing to exclude black males from the plaintiff class even after trial was that there existed a potential conflict of interest between black females and black males. In *838this case, to paraphrase an old adage, the proof of plaintiff’s ability to represent the interests of black males was in the representation thereof. Clearly, any potential conflicts at the relief stage of the litigation did not hinder plaintiffs’ counsel from presenting sufficient evidence of discrimination against black men to support the district court’s findings that black men as well as women were victims of defendant’s discriminatory hiring policies. What more should be required to sustain a finding that the interests of black males had been adequately represented for the purposes of Rule 23?
Based on the district court’s own findings following the trial on the merits, its post-trial order excluding black males from the plaintiff class compels reversal.
III. THE TRIAL COURT ERRED IN FAILING TO NOTIFY ABSENT CLASS MEMBERS THAT THEY WOULD BE EXCLUDED FROM THE ACTION
The district court believed that in this case black women could not adequately represent the interests of black men.. Only one of the three original black plaintiffs, was male, a Mr. James Williams. Thus, Mr. Williams was, in the eyes of the trial court, the sole representative of the absent black male class members.
In May, 1973, Mr. Williams chose to withdraw from the lawsuit, citing his “religious views.” As far as the trial court was concerned, without Mr. Williams there was no one to represent the interests of absent black male members of the plaintiff class. Therefore, when Mr. Williams voluntarily chose to withdraw his racial discrimination claim, the absent male class members were left without a representative and were, upon the defendant’s motion, excluded from the lawsuit.
Once the district court had made it clear that it considered Mr. Williams to have been the sole adequate representative of the black male class members, plaintiffs’ counsel requested that the absent class members be informed of the fact that their sole representative had decided to drop his claim. However, the trial court refused to allow the requested notice.17 I believe that this was error and that the district court should have allowed notice for the absent male class members, informing them that their representative had decided to drop his (and their) action.
F.R.Civ.P. 23(e) provides that “.. . a class action shall not be dismissed or compromised without the approval of the Court, and notice of the proposed dismissal shall be given to all members of the class ...” (emphasis added). One “purpose of [Rule 23(e)] is to protect the nonparty members of the class . .. when the representatives become fainthearted before the action is adjudicated.” Wright and Miller, Federal Practice and Procedure § 1797. I believe that there is no question but that the mandatory notice requirement of Rule 23(e) was triggered in this case and that the trial court erred in failing to provide notice to the soon-to-be-excluded absentee class members.
Once a plaintiff class has been certified, the provisions of Rule 23(e) become applicable.18 As the Majority correctly notes, ante, *839at 812, the notice requirement set forth in Rule 23(e) is mandatory. Sagers v. Yellow Freight Systems, Inc., 68 F.R.D. 686 (N.D.Ga.1975); Duncan v. Goodyear Tire & Rubber Co., 66 F.R.D. 615 (E.D.Wis.1975); Rotzenburg v. Neenah Joint School District, 64 F.R.D. 181 (E.D.Wis.1974); Muntz v. Ohio Screw Products, 61 F.R.D. 396 (N.D.Ohio 1973); Washington v. Wyman, 54 F.R.D. 266 (S.D.N.Y.1971). However, the Majority has asserted that Mr. Williams’ withdrawal as class representative and the resultant exclusion of black males from the plaintiff class did not constitute a “dismissal” within the meaning of Rule 23(e). Ante, at 812, n.14. Thus, the Majority concludes that Mr. Williams’ departure and the exclusion of black males did not trigger the mandatory notice requirement.19 I must take exception to this conclusion. When Mr. Williams withdrew from the action, his departure was arranged through the use of F.R.Civ.P. 21 (motion to drop a party). However, it is clear that “. . . the parties [should] not be allowed to circumvent [Rule 23(e)] simply by classifying a dismissal as a motion to drop one or more parties under Rule 21; the court is obliged to determine if the change in parties will affect the rights of the other class members so that notice of the motion should be given.” Wright & Miller, 7A Federal Practice and Procedure § 1797.20
Rule 23(e) is designed to serve at least two important purposes; First, it protects absent class members who may be relying upon the pendency of a class action from being prejudiced if their named representative should choose to drop his (and their) action. Second, the Rule is a prophylactic device, a safeguard designed to discourage collusion.21 Without Rule 23(e), class action defendants might seek to “buy off” class representatives in an effort to “turn off” a class action.22
*840Without in any way questioning the piety or sincerity of the named plaintiff who chose to withdraw from this case, we must recognize that his fortuitous departure from the lawsuit did result in the exclusion of all black males from the plaintiff class — a valuable boon to defendants. Thus, one can readily see the grave potential for abuse which will follow from the Majority’s holding that Rule 23(e) notice is not required in a case such as this. Under the rule set forth by the Majority, future class action defendants may be tempted to quietly secure the withdrawal of the named class representative and thereby “turn off” the class action. If, as the Majority holds, Rule 23(e) can be ignored, there will be nothing to prevent such collusion.
Although the Majority holds that Rule 23(e) is inapplicable in this case, ante at 812 n.14, the Majority does indicate that if the absent class members were aware “of their initial inclusion in the plaintiff class, had relied on the class suit to protect their rights, and would be prejudiced as a practical matter by exclusion from the class,” notice would indeed be mandatory. Ante at 813. However, the Majority concludes that because “there is no showing that black males relied to their detriment” on their provisional inclusion in the class, notice of their exclusion was not required. Ante at 813.
As the Majority suggests, there is some authority for the proposition that 23(e) notice need not be provided if the trial court determines that the absent class members have not detrimentally relied upon their inclusion in the class. See, e.g., Roper v. Consurve, 578 F.2d 1106 (5th Cir. 1978); Wallican v. Waterloo, 80 F.R.D. 492 (N.D.Iowa 1978); Berse v. Berman, 60 F.R.D. 414 (S.D.N.Y.1973); Ellas v. National Car Rental, 59 F.R.D. 276 (D.Minn.1973). But see, e.g., Rotzenburg v. Neenah Joint School District, 64 F.R.D. 181 (E.D.Wis.1974); Muntz v. Ohio Screw Products, 61 F.R.D. 396 (N.D.Ohio 1973). However, in those cases where district courts have seen fit to dispense with the 23(e) notice requirement, they have done so only after making a specific finding of fact concerning the question of whether absent class members may have detrimentally relied upon their inclusion in the plaintiff class. In each of these cases, the district court recognized its affirmative duty to safeguard the interests of absent class members. If the court determined that absent class members may have detrimentally relied upon inclusion in the plaintiff class, notice was ordered. See e.g., Rotzenburg v. Neenah Joint School District, supra; Ross v. Warner, 80 F.R.D. 88 (S.D.N. Y.1978); Muntz v. Ohio Screw Products, 61 F.R.D. 396 (N.D.Ohio 1973). Only if the court specifically found that absent class members could not have detrimentally relied was the Rule 23(e) notice dispensed with. See, e.g., Elias v. National Car Rental Systems, Inc., 59 F.R.D. 276 (D.Minn.1973); Wallican v. Waterloo, 80 F.R.D. 492 (N.D.Iowa 1978).
In the instant case, however, the district court completely ignored its responsibilities under Rule 23(e). The trial court summarily rejected the request that the black male class members be notified, see note 17, supra, making no inquiry or determination as to whether the soon-to-be-excluded class members may have detrimentally relied upon their initial inclusion in the plaintiff class. I believe that this was error. If a plaintiff representative voluntarily takes action which will result in absent class members being denied relief, Rule 23(e) requires that the absent class members be notified. Although there is some authority for the proposition that such notice is unnecessary if it is determined that absent class members have not detrimentally relied upon their initial inclusion in the plaintiff class, notice can be dispensed with only if the trial court determines that as a factual matter absent class members did not detrimentally rely upon their initial inclusion. In this case, no such finding was ever made.
The Majority seems to suggest that because black male class members were never formally notified of their inclusion in the plaintiff class, they therefore could not have relied upon the pendency of the class action. However, in many reported cases, district courts have ordered 23(e) notice to *841absent class members even though the absentees never received formal written notice of their initial inclusion in the plaintiff class. See, e.g., Rotzenburg v. Neenah Joint School District, supra. Washington v. Wyman, supra; Muntz v. Ohio Screw Products, supra; Ross v. Warner, supra. Although the absent class members in this case may never have received formal written notice of their inclusion in the plaintiff class, we cannot just assume that they were unaware of the existence of this action. The record indicates that Travenol Laboratories was the major employer in a small Mississippi town. Thus, many of the absent class members might well have learned of the pendency of this suit by word of mouth.
In this case, Rule 23(e) notice was required because “[cjlass members ... may have relied upon informal publicity about the existence of the class suit and abstained from filing individual or class claims.... If a class member learned that a suit had been filed, but not that it had been terminated, he might lose his claim.” Developments, supra at 1541. Thus, I believe that,
“[M]any of the . .. abandoned . .. class members may have received actual notice of the suit .. . through publicity ... and were perhaps deterred from instituting their own suits in reliance on their membership. Equity dictates that these possible litigants not forfeit their rights for lack of knowledge that they [were] once again on their own.
Ross v. Warner, supra at 91.
The Majority has also noted that because there had been “no showing” of detrimental reliance on the part of absentees, 23(e) notice was not required. Ante at 813. The Majority seems to suggest it was the plaintiff’s burden to establish that absent class members had detrimentally relied upon their initial inclusion in the plaintiff class. Of course, this cannot be the rule. Rule 23(e) is designed to protect absent class members from collusion or abandonment by their own representatives. Certainly the representative parties cannot be relied upon to establish that 23(e) notice is required. Rather, it is the trial court’s affirmative duty as monitor and guardian for the interests of absent class members to determine whether Rule 23(e) notice is necessary.
Whenéver a representative plaintiff voluntarily chooses to take action which will result in the denial of relief to absent class members, Rule 23(e) notice is required:
“By asserting a representative role on behalf of the alleged class, [the named plaintiff] voluntarily accepted a fiduciary ■obligation towards the members of the putative class they thus have undertaken to represent. They may not abandon the fiduciary role they assumed at will or by agreement ... if prejudice to the members of the class they claimed' to represent would result ...”
Shelton v. Pargo, 582 F.2d 1298 (4th Cir. 1978).
“.. . having nominated themselves as class representatives, both plaintiff and his counsel have undertaken responsibilities, and triggered possible consequences, that may not now be erased by routine acceptance of the resignation they now tender.”
Rothman v. Gould, 52 F.R.D. 494, 496 (S.D.N.Y.1971).
As Judge Clark, a member of this Majority, noted in an earlier case,
“dismissal or compromise of the class suit may be detrimental to those persons who relied upon the class suit as the primary means of vindicating their legal claims . . . Dismissal of the class suit without notice may result in absentee class members’ losing their claims entirely if they subsequently fail to file individual claims.”
McArthur v. Southern Airways, Inc., 556 F.2d 298 (5th Cir. 1977) vac. on other grounds. 569 F.2d 276 (5th Cir. 1978).23
If, as the Majority contends, black women could not adequately represent the interests of black men, then Mr. Williams was the sole representative of the black male mem*842bers of the plaintiff class. As we know, Mr. Williams chose to withdraw from this action. Once the district court determined that Williams’ departure would result in the exclusion of all black males from the plaintiff class, the court was duty bound to inform the absent class members of the fact that their sole representative had dropped his (and their) claims. In refusing to allow such notice, the district court clearly failed in its role as guardian of the interests of the absent class members. This was not a matter of discretion. Rule 23(e) required that notice be sent.
IV. PARTING ADMONITIONS
It has not been my intent, in setting forth my reasons for this dissent, to attempt an exhaustive analysis of class action law. I wish merely to sound a note of alarm at the result reached by the Majority as to black males’ exclusion from the class. There is enough in the district court’s findings to indicate that black males have been discriminated against in violation of Title VII. Accordingly, black men are entitled to such relief as will give them their just and equitable place in the industrial orbit of Travenol’s Cleveland, Mississippi plant. Certainly, they should not have been excommunicated from this lawsuit without notice and left to languish in industrial purgatory.
As a result of the Majority’s commendable reasoning in regard to other aspects of class certification, this case must now be remanded to allow the inclusion of new members in the plaintiff class. See ante, Section IIC. Thus, there is no reason to suppose that adding black males to the plaintiff class will involve any further trespass on the court’s time and resources. Even if we were to find that a new trial is required in order to allow black men to prove their claims of racial discrimination, this fact would not justify denial of relief. It is true that in some cases, justice delayed is justice denied. But on these facts, another apothegm is appropriate: justice takes precedence over the seconds on a clock. Considerations of time cannot be more important than the imperative to compensate victims of illegal conduct.
I, like my brethren, am mindful of the fact that this case comes to us nearly a decade old. See ante at 2. There is the danger that Payne v. Travenol Laboratories, Inc. will become another “judicial paleolithic museum piece.” Pettway v. American Cast Iron Pipe Co., 576 F.2d 1157, 1168 (5th Cir. 1978).24 Nevertheless, I believe my position in that earlier case is as valid today as it was then: we should “remain mindful that the Court must not diverge from the direction chartered for us by the Title VII compass, no matter how long and difficult the journey.”25

. Section IIB of the Majority’s Opinion, ante at 809, discusses the exclusion of black males from the plaintiff class.


. This ruling was certified for interlocutory review pursuant to 28 U.S.C. § 1292(b). However, the Fifth Circuit, by order of February 23, 1977, denied the petition for permission to appeal from the district court’s order of December 8, 1976.


. “Rather than determining the question of conflict abstractly, the court must examine the interlacing allegations of race and sex discrimination to determine whether an actual conflict exists.” Ante, at 811. District courts considering the problem of mixed race and sex discrimination class actions have consistently held that a conflict of interest is not inherent, but is a question of fact to be determined through evidentiary proceedings. See, e.g., Vuyanich v. Republic National Bank of Dallas, 82 F.R.D. 420, 434-435 (N.D.Tex., 1979); Strong v. Arkansas Blue Cross & Blue Shield, 87 F.R.D. 496 (E.D.Ark.1980); Hammonds v. Folger, 87 F.R.D. 600 (W.D.Miss.,1980); Edmondson v. Simon, 86 F.R.D. 375 (N.D.Ill.1980). No such evidentiary hearing was held in this case. Thus, the factual record was not sufficiently developed to support a finding of an actual conflict which would justify exclusion of black males.


. Compare, e.g., Strong v. Arkansas Blue Cross & Blue Shield, Inc., 87 F.R.D. 496 (E.D.Ark.1980) (black female plaintiffs testimony reveals that other female employees were beneficiaries or perpetuators of discrimination); Hammons v. Folger Coffee, Inc., 87 F.R.D. 600 (W.D.Mo.1980) (black female plaintiff’s allegations that other female employees were promoted over her reflected actual conflict).


. In Local 189, United Papermak. & Paperwork v. U. S., supra, an early Title VII case, this Court rejected plaintiffs’ argument that blacks should displace white incumbents who held jobs to which blacks were entitled. The Court adopted instead the “rightful place” remedial theory. “The ‘rightful place’ doctrine requires that qualified blacks be given a preference for future vacancies in positions they would have occupied but for wrongful discrimination.” James v. Stockham Valves & Fittings Co., 559 F.2d 310, 356 (5th Cir. 1977).


. Competition between employees and applicants for jobs is only one form of conflict which may arise in a Title VII class action. There are numerous other examples of divergent interests among class members at the relief stage of Title VII litigation. For instance, class members are likely to disagree about the formula chosen for computing back pay, since one method may favor less skilled workers over highly skilled workers; while another method could disadvantage formerly employed class members at the expense of current class members. See Crowley, “Due Process Rights of Absentees in Title VII Class Actions — The Myth of Homogeneity of Interest,” 59 B.U.L. Rev. 661, 664-666 (1979). Different techniques for calculating retroactive seniority, and for restructuring defendants’ lines of progression may also become the basis for conflict among class members. Crowley, supra at 666-668. Nevertheless, these types of conflicts among class members, indistinguishable from the *834“conflict” in this case, are not seen as grounds for decertifying class actions.


. Under the reasoning set forth by the district court and endorsed by the majority, Willie Mae Payne was not even an adequate class representative of other black females in this action. Now that she has prevailed on the merits of her sex discrimination claim, Ms. Payne will be placed in competition with other black women class members for a limited number of material handler positions. Under the majority’s reasoning, competition between class members at the relief stage of the litigation would create a conflict of interest warranting the exclusion of any black female who might be interested in applying for a material handler position. Accordingly, the class would have to be decertified. Yet despite this manifest “conflict of interest,” Ms. Payne was found to be an adequate representative of the plaintiff class.


. In his Report and Recommendation, the Magistrate notes that he is bound by the court’s definition of the plaintiff class in awarding individualized relief.


. See generally, Developments, supra at 1476-1477. (Exclusion of class members with conflicting interests should be regarded as a techñique of last resort, since a better result is reached when the outcome of adjudication is reflective of all relevant legal interests, rather than just the interests of the named plaintiffs.)


. See generally Crowley, supra at 676-677.


. See e.g. Gonzales v. Cassidy, 474 F.2d 67 (5th Cir. 1973) (class attorney failed to appeal award of retrospective relief to named plaintiff only).


. Plaintiffs also sought to prove that Travenol discriminated against women by requiring a mandatory six-month pregnancy leave without pay. Payne v. Travenol Laboratories, Inc., 416 F.Supp. 248, 263-264. However, proof of this sex discrimination claim obviously could not impair the interests of black males.


. The district court found that “Travenol’s failure to post notice of vacancies impedes the access of the company’s black employees to the better paying and more desirable jobs,” Payne v. Travenol Laboratories, Inc., 416 F.Supp. 248, 260; and that “the procedures for promotion which defendants employ tend to perpetuate the past discrimination suffered by blacks at defendants’ Cleveland plant.” Payne v. Travenol, supra at 261; (emphasis added).


. The district court found that as a result of defendant’s hiring policies, in February, 1969, “... 82% of the male operatives [at the Travenol plant] were white while 89% of the female operatives were white.” Payne v. Travenol Laboratories, Inc., 416 F.Supp. 248, 257. By 1970, “... 76.6% of the male operatives were white and 82.8% of the female operatives were white.” Payne v. Travenol, supra at 258. With regard to defendant’s policy of requiring a twelfth grade education for office and clerical jobs, the district court found that “this requirement disqualified 81.9% of black males over 25 and 88.9% of the black females over 25 ...” Id. The requirement that applicants for certain other positions possess a college degree was found to have a “substantial adverse impact on blacks” in that “only 3.2% of black males and 3.3% of black females” over 25 had college degrees. Id. at 259 (emphasis added).


. The district court concluded that only black females “should be in the class of individuals who are entitled to participate in the back pay award and other related relief to be afforded members of the class,” in spite of his findings that defendants’ hiring and promotion policies discriminated against all blacks, including black men.


. The district court explained that its post-trial ruling was based on “the reasons advanced at former hearings on the issue [of class certification].” The reason given at the pretrial hearing was that a potential conflict in the relief sought by black women and black men would render the former’s representation of the latter inadequate.


. Plaintiff’s counsel: Would your Honor be agreeable to the sending of a notice to black males . . . saying that they have been provisionally excluded from the class involved in this case and if they wish to come forward and represent and have their claims determined in this case also that one of them needs to step forward?
The Court: No. I don’t think so. I am not going to go into that.


. It has been held that notice to absent class members is mandatory even when the class representative chooses to drop the action prior to class certification. See, e.g., Rotzenburg v. Neenah Joint School District, supra; Yaffe v. Detroit Steel Corp., 50 F.R.D. 481, 483 (N.D.Ill. 1970); Philadelphia Electric Company v. Anaconda Am. Brass Co., 42 F.R.D. 324, 326 (E.D.Pa.1967). However, there is some counter authority. See, e.g., Shelton v. Fargo, Inc., 582 F.2d 1298 (4th Cir. 1978); Roper v. Consurve, 578 F.2d 1106 (5th Cir. 1978); Pearson v. Ecological Science Corp., 522 F.2d 171 (5th Cir. 1975). Cf. Simer v. Rios, 661 F.2d 655 (7th Cir. 1981) (Rule 23(e) is inapplicable prior to certification of the plaintiff class, however the Due Process Clause of the Fifth Amendment man*839dates notice to putative class members). It is therefore important to note that from November 17, 1972, until December 20, 1974, black males were indeed members of the certified plaintiff class. There may be some question as to whether Rule 23(e) applies when a representative chooses to withdraw prior to certification but “... of course, after certification Rule 23(e) clearly governs ...” Developments in the Law — Class Actions, 89 Harv.L.Rev. 1318, 1542 n.32 (1976).


. In their footnote 14, the Majority seems to suggest that insofar as the plaintiff-appellants have failed to specifically cite Rule 23(e) in their argument regarding the trial court’s refusal to provide notice, the issue need not be seriously considered by this Court. This reasoning defeats the very purpose of Rule 23. Rule 23(e) is designed to protect absent class members from being sold out or abandoned by their own class representatives. See generally, 3B Moore’s Federal Practice, 1¡ 23.80, et seq.-, 7A Wright and Miller, Federal Practice and Procedure § 1797. It would turn the rule on its head to hold that Rule 23(e) will only be enforced if the class representative invokes it. In a case involving a “sell out” or abandonment of absent class members by the class representative, we could hardly expect the class representative to invoke Rule 23(e). That is why the mandatory notice requirements of Rule 23(e) can and must be raised by the court sua sponte.


. For the purposes of Rule 23(e), dropping a party pursuant to Rule 21 is the functional . equivalent of a voluntary dismissal if its effect will be to deny absent class members relief. Philadelphia Electric Company v. Anaconda Am. Brass. Co., supra. Compare, Zeffiro v. First Pennsylvania Banking & Trust Co., 82 F.R.D. 31 (E.D.Pa.1979) (where only one of three named plaintiffs chooses to withdraw, and the two remaining plaintiffs are adequate representatives of absent class members’ interests, Rule 23(e) notice is not required). Similarly, dropping a class action claim pursuant to Rule 15(a) will trigger the Rule 23(e) notice requirement, McArthur v. Southern Airways, Inc., 556 F.2d 298 (5th Cir. 1977), vac. on other grounds, 569 F.2d 276 (5th Cir. 1978). Moreover, when the scope of a proposed plaintiff class is to be narrowed, and many of those once in the class are to be excluded, Rule 23 notice is required. Ross v. Warner, 80 F.R.D. 85 (S.D.N.Y.1978); Turoff v. Union Oil Co. of California, 61 F.R.D. 51 (N.D.Ohio 1973).


. The rule is in part intended to prevent collusion, however it is not necessary to demonstrate collusion in order to trigger the notification requirement. 23(e) is a per se rule which requires notice to absent class members whenever the representative plaintiff chooses to voluntarily withdraw his action and the effect will be to prejudice the class members he represents.


. The mandatory notice requirement is intended to prevent representative plaintiffs from “selling out” their fellow class members. Burks v. Lasker, 441 U.S. 471, 99 S.Ct. 1831, 1841, n. 16, 60 L.Ed.2d 404 (1979).


. Although McArthur v. Southern Airways, Inc., supra, is no longer binding precedent in this Circuit, we may of course consider its sound reasoning and analysis.


. At the time Pettway was so labeled, it was before this Court for the fourth time in thirteen years.


. Pettway v. American Cast Iron Pipe Co., supra.